Citation Nr: 1724590	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to an increased evaluation for service-connected residuals of left Achilles tendon surgery, currently rated at 10 percent prior to January 13, 2014, and at 20 percent from January 13, 2014 onwards.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active duty service from July 1975 to July 1978, from August 1987 to August 1992, and from February 2003 to May 2004.  Between July 1993 and March 1999, he had reserve duty in the Army National Guard.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida denying service connection for sinusitis, and rating higher than 10 percent for residuals, left Achilles tendon surgery.  The evaluation for a left lower extremity condition was increased to 20 percent January 13, 2014.  The claim for increase remains on appeal absent the Veteran's statement of satisfaction with the rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

After further proceedings, the Board determined that the claim for TDIU was raised as part of the increased rating claim.  The Board remanded the appeal several times, the last having occurred June 2016.  

There are further claims that were denied during pendency of the appeal from which the Veteran filed timely July 2014 Notice of Disagreement (NOD).  Under certain circumstances, this would require RO issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the Veteran elected the Decision Review Officer (DRO) process first.  The Board forwards this matter to the AOJ to complete appropriate review of the filed petitions to reopen previously denied claims of service connection for bilateral foot fungus, sleep apnea, the residuals of heat injury, and lumbosacral spine disorder.

The Board is deciding the claim for increased rating for residuals of left Achilles tendon surgery.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to January 13, 2014, the Veteran had at most moderate limitation of motion of the left ankle associated with residuals of left Achilles tendon surgery, and no signs of joint ankylosis or of other compensable residual disorder.

2. Since then, the Veteran has been in receipt of the maximum 20 percent rating under Diagnostic Code 5271 for limitation of motion of the ankle, and no further compensable manifestation of disability.  


CONCLUSION OF LAW

The criteria are not met to establish a higher rating for residuals of left Achilles tendon surgery, rated 10 percent prior to January 13, 2014 and 20 percent thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014).  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5271 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's residuals of left Achilles tendon surgery has been evaluated throughout the pending claim under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5271, for tenosynovitis rating based upon provisions for limited motion of the ankle.  
 
Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle; 20 percent for marked limitation of motion.  
38 C.F.R. § 4.71a.  The terms "moderate" and "marked" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

In reviewing evidence and applying pertinent law, this claim must be denied on the merits.  There are stages to the ratings in effect, and the Board reviews disability evaluation both before and after January 13, 2014.  

Initially, for period from January 13, 2014 onwards, the Veteran has been awarded already the maximum 20 percent evaluation for the residuals of left Achilles tendon surgery, based on limitation of motion of the ankle.  When evaluating limitation of motion, 20 percent is the highest assignable schedular rating pursuant to Diagnostic Code 5271.  The Veteran also does not have disability of or similar to joint ankylosis (i.e., a total loss of mobility) to warrant any higher rating assigned pursuant to Diagnostic Code 5270 for ankylosis of the ankle, wherein also there is no demonstrable functional loss by pain, weakness, or other functional incapacitation that brings the condition with scope of ankylosis.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.45, 4.59 (2016).  

That being the case, the Veteran is not shown to have disability to the foot region, or left leg pathology otherwise implicating another diagnostic code.  This includes in furtherance of separate additional rating.  A January 2017 VA examination indicated, besides normal left ankle function outwardly, there was no issue walking or with other foot maneuvers.  Elsewhere there is no indication of other post-2014 pathology related to the left Achilles tendon, whether to feet or tendon region itself.  Although in his March 2017 statement, the Veteran identified an Achilles tendon-related inability to run or jog, and pain and weakness on movement, which appears inconsistent with the examination findings just two months prior.  Regardless, the Board finds this symptomatology to be contemplated by the already-awarded 20 percent rating for a "marked" limitation of motion. In sum, the Board concludes that the preponderance of the evidence after January 13, 2014 does not support a higher disability rating.  

For remaining time period before January 13, 2014, the question is whether a rating in excess of 10 percent is warranted.  As indicated, the next higher rating under Diagnostic Code 5271 is 20 percent, this again for marked limitation of motion.    

In a September 2008 lay statement, the Veteran indicated that due to the left Achilles tendon, he had experienced stiffness and pain in the lower left leg and left hip, having had pain and needed muscle relaxers.    

On VA Compensation and Pension examination, October 2008, the Veteran described the progression of his condition since onset as progressively worse, and that he treated the condition through prescription pain relievers and muscle relaxants, occasional ibuprofen, and occasional use of brace as an assistive device when he was active.  Functional limitation on standing was an ability to stand for 3 to 8 hours, with only short rest periods; and his walking was limited to between 1 and 3 miles.  Joint symptoms were deformity, giving way, stiffness, weakness, joint popping.  There was no instability.  There were no episodes of dislocation or subluxation.  There was repeated effusion.  There were severe flare-ups every 5 to 6 months.  The Veteran otherwise reported he could not do activities or chores at home, had to sit with weight off of his left leg during a flare up.  Work was very difficult during a flare up, duration 3 to 7 days.   Gait appeared to show a very mild limp.  Range of motion was dorsiflexion 0 to 20 degrees, both active and passive motion, no pain, limitation on repetitive use from 0 to 15 degrees; plantar flexion, 0 to 40 degrees active and passive, no limitation on repetitive use.  There was no inflammatory arthritis or joint ankylosis.  Summary of general joint conditions was tenderness, abnormal motion, guarding of movement.  There was no ankle instability, or tendon abnormality.  No x-rays were done.  Effects of the problem on daily activities were as follows: chores, mild; exercise, moderate; sports, prevented; recreation, moderate; traveling, moderate; feeding bathing grooming and dressing, none.  

In the statement accompanying his February 2010 VA Form 9 (Substantive Appeal), the Veteran indicated a history of left lower side pain, and that when his left heel work boot wore down about a quarter an inch he began to have pain, which he felt was caused by the left Achilles tendon surgery.    

On VA re-examination July 2012, the Veteran again reported flare-ups.  Left ankle plantar flexion was 0 to 45 degrees or greater; dorsiflexion to 0 to 20 degrees or greater.  There was no additional limitation in range of motion following repetitive use testing.  There was not localized tenderness or pain on palpation of joints or soft tissue of either ankle.  Strength was 5/5 in ankle plantar flexion and dorsiflexion.  Joint stability showed on anterior drawer test and talar tilt test no laxity compared with opposite side.  There was no ankylosis of the ankle, subtalar or tarsal joints.  There was no Achilles tendonitis or Achilles tendon rupture.  There was no history of total ankle joint replacement.  As to residual signs or symptoms of arthroscopic ankle surgery, the examiner indicated the Veteran's subjective complaints during the examination appeared, to this examiner, out of proportion to objective exam findings.  The inversion and eversion at the left ankle joint was normal.  The left leg/ankle exhibited normal muscle strength and range of motion was full, with no fatigability and incoordination.  The left lower leg was grossly normal, no visible or palpable deformities, thus no further testing was indicated.  The Veteran occasionally used a soft ankle brace as an assistive device, including for prolonged walking on 12-hour shifts at work.  Prior October 2010 x-ray had shown impression of no acute fracture or dislocation; Achilles tendon enthesopathy.  There was pain located in the posterior aspect of the ankle along the Achilles tendon.  The VA examination diagnosis was residuals, status-post surgery of the left Achilles tendon.  

Based on the foregoing, the left ankle range of motion was at or approximately at normal range.  While minimally limited in 2008, on re-examination in 2012 the findings were completely normal, including when having accounted for functional loss.  For this relevant period, again, apart from some indication of foot pain the Veteran did not have other disability of the ankle (including instability, ankylosis, incoordination, and/or dislocation), or disability of the surrounding region.    

Accordingly, the Board finds that the range of symptomatology attributable to the left Achilles heel surgery residuals is properly indicated by current the awarded evaluation of 10 percent for a moderate limitation.  The preponderance of the evidence weighing against the claim, it must being denied.  Under these circumstances, VA's benefit-of-the-doubt doctrine is not for application.


ORDER

The claim for increased evaluation for residuals of left Achilles tendon surgery,  rated at 10 percent prior to January 13, 2014, and at 20 percent since January 13, 2014, is denied.



REMAND

Unfortunately, despite the additional delay that will ensue, the Board finds remand continues to be warranted with respect to the service-connection claim for sinusitis.  The August 2016 VA Compensation and Pension examination found no current diagnosis, premising this upon recent findings, test results and a lack of sinusitis I nservice.  The record shows, however, a February 2008 VA CT scan (with impression given of "chronic sinusitis") and a May 2003 in-service sinus infection.  It is plausible this evidence, if identified by the examiner, would impact interpretative findings as a whole.  In light of this and the Veteran's continuing assertions of a problem, the Board must direct a re-examination by qualified otolaryngologist.

The claim for TDIU remains inextricably intertwined with the above, and other matters presently still being reviewed at initial adjudication stage by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, then associate them with the Veterans Benefits Management System (VBMS) electronic 
claims folder.  

2. Schedule the Veteran for VA examination regarding his claimed sinusitis specifically with a VA otolaryngologist, and if further possible during a flare-up of symptomatology.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should confirm whether the Veteran has, 
or ever has had, sinusitis or any other sinus condition post-service.  It is requested that the examiner make this determination on review of all current diagnostic findings, observable symptoms and reported medical history; the February 2008 CT scan (then indicated as to show "chronic sinusitis"); and relevant service treatment records to the extent these substantiate any chronic condition.  

The examiner is further advised that pursuant to VA law, where the claimant clearly manifested a disability during pendency of a claim, that manifestation is sufficient to establish the disabling condition for VA purposes even if the condition has since improved. 

Provided there is a confirmed diagnosis of sinusitis or any other sinus condition, the examiner should then indicate whether this condition at least as likely as not (50 percent or greater probability) was incurred in active service, or is otherwise etiologically related thereto, including based on stated hazardous exposure during overseas duty while in Iraq from environmental hazards, including proximity to burn pits and smoke inhalation.

The examiner is also requested to review and consider the prior VA examination history and stated conclusions.  

A complete rationale should be provided for the opinion offered.

3. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal for service connection for sinusitis, and for TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


